Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 1 of 9 PageID #: 1652



                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  TRAXCELL TECHNOLOGIES, LLC,   )
  Plaintiff,                    )
                                )                 Civil Action No. 2:18-cv-412
  v.                            )
                                )
  NOKIA SOLUTIONS AND           )
  NETWORKS US LLC; NOKIA        )
  SOLUTIONS AND NETWORKS OY;    )                 JURY TRIAL DEMANDED
  NOKIA CORPORATION; NOKIA      )
  TECHNOLOGIES OY;              )
  ALCATEL-LUCENT USA, INC.; HMD )
  GLOBAL; AND HMD GLOBAL OY,    )
  Defendants.                   )

  BRIEFING ON WHY HMD IS SERVED, IS A PROPER PARTY AND WHY
                 THE CELL PHONES INFRINGE
      I.      HMD Is Served

           Under the Federal Rules of Civil Procedure, a foreign corporation may be

  served “in a judicial district of the United States: in the manner prescribed by Rule

  4(e)(1) for serving an individual.” 1 Rule 4(e)(1) provides that service is proper

  “following state law for serving a summons in an action brought in courts of general

  jurisdiction in the state where the district court is located or where service is made.” 2

  Under Texas law, the Texas Secretary of State is a proper agent for service of process

  on a nonresident, such as HMD, who engages in business in Texas in a proceeding

  (such as this one) that arises out of his business done in this state and to which he is



  1
           Fed. R. Civ. P. 4(h)(1).
  2
           Fed. R. Civ. P. 4(e)(1).
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 2 of 9 PageID #: 1653




  a party. 3 The official Certificate from the Secretary showing the date he forwarded

  the summons and complaint to the defendant conclusively establishes effective

  service. 4 Accordingly, applying the Texas state law to Federal Rule of Civil

  Procedure 4(e)(1), proper service on the Secretary establishes proper service on a

  foreign corporate defendant. 5

         In this case, on May 2, 2019, the Court granted Plaintiff’s request to provide

  evidence of service through the Texas Secretary of State and to provide authority

  that such service is effective on HMD in this case. 6 Prior to that, in HMD’s April

  26, 2019 Reply, HMD admitted receipt on April 24, 2019 of Plaintiff’s Original

  Complaint. 7     HMD admitted the Texas Secretary of State sent the Original

  Complaint by registered mail. 8 HMD did not dispute that this constituted effective

  service of the Original Complaint. 9 Nor could they, as the certificate of service from

  the Texas Secretary of State established conclusively that the Secretary received the


  3
          Texas Civil Practice & Remedies Code (CPRC) section 17.044(a)(1), (b) (making the
  Texas Secretary of State a proper agent for service of process for a nonresident party such as
  HMD).
  4
          See Campus Invs., Inc. v. Cullever, 144 S.W.3d 464, 466 (Tex. 2004) citing Capitol
  Brick, Inc. v. Fleming Mfg. Co., 722 S.W.2d 399, 401 (Tex. 1986).
  5
          See Aten Int’l Co. v. Emine Tech. Co., 261 F.R.D. 112, 121 (E.D. Tex. 2009) (ruling that
  service on the Texas Secretary of State was a proper method of service for a foreign corporate
  patent infringement defendant).
  6
          Scheduling conference transcript at 27. That decision eliminates HMD’s argument that
  the time limit under Rule 4(m) applies, because the rule permits the Court to extend the time for
  service. See Fed. R. Civ. P. 4(m); Dkt. No. 51 at 5 n.3.
  7
          Dkt. No. 51 at 5.
  8
          Dkt. No. 51 at 5.
  9
          See Dkt. No. 51 at 5.
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 3 of 9 PageID #: 1654




  summons and Original Complaint on April 8, 2019, forwarded it on April 9, 2019

  and received the return receipt dated April 24, 2019. 10

         HMD exaggerated the importance that, inadvertently, Plaintiff first provided

  the Secretary with the Original Complaint instead of the First Amended Complaint. 11

  HMD’s cited cases involve situations where an amended complaint superseded the

  original complaint because 1) it did not adopt or incorporate by reference the original

  complaint and 2) it contained new or different causes of action or factual assertions. 12

  For example, in AGIS Software Dev., LLC v. ZTE Corp 13 the amended complaint

  “add[ed] several new legal theories, a new defendant [who was a wholly owned

  subsidiary of the original defendant], and a new asserted patent.” 14 That is a

  completely different situation that in the instant case where the First Amended

  Complaint changed no factual assertions against HMD. The only changes were to

             • Drop the named party “HMD Global” after HMD complained that

                “HMD Global” was a non-existent entity;




  10
          See Campus Invs., Inc. v. Cullever, 144 S.W.3d 464, 466 (Tex. 2004) citing Capitol
  Brick, Inc. v. Fleming Mfg. Co., 722 S.W.2d 399, 401 (Tex. 1986).
  11
          See Dkt. No. 51 at 5-6.
  12
          See id.; Dkt. No. 44 at 19.
  13
          No. 2:17-CV-00517-JRG, 2018 WL 4053897, at *3 n.3 (E.D. Tex. July 20, 2018)
  14
          Id.
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 4 of 9 PageID #: 1655




            • Add T-Mobile as a party. T-Mobile, however, is not a subsidiary or

               otherwise related to HMD, and the new patent infringement allegations

               against T-Mobile do not implicate HMD;

            • Add a statutory basis for the venue allegation. The change is at

               paragraph 23:

                   o “Venue is proper as to HMD Global OY in this district under 28

                      U.S.C. §§ 1400(b) because Defendant has committed acts of

                      infringement and has a regular and established place of business

                      in this District.” Original Complaint, Dkt. No. 1 at ¶23.

                   o “Venue is proper as to HMD Global OY in this district under 28

                      U.S.C. §§ 1391(b)(c)(f) and 1400(b) because Defendant has

                      committed acts of infringement and is a foreign corporation with

                      business activities in this District.” First Amended Complaint,

                      Dkt. No. 22, at ¶23.

  Thus, while the First Amended Complaint does not use “magic words” such as

  “adopt,” HMD’s notice regarding the identical causes of actions and factual

  allegations from the Original Complaint never changed. 15 Accordingly, service was




  15
        See Stephenson v. Caterpillar Inc., No. 2:16-CV-00071-JRG-RSP, 2018 U.S. Dist. LEXIS
  211874 at *4 (E.D. Tex. Nov. 27, 2018) (where amended and original complaint’s statutory
  indemnity claims were identical, Court considered arguments on the merits).
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 5 of 9 PageID #: 1656




  effective at least by April 9, 2019 when the Certificate shows the Texas Secretary of

  State forwarded the summons and Original Complaint. 16

             Even if the Original Complaint’s service is not considered, Plaintiff served

  the Texas Secretary of State with the First Amended Complaint on May 6, 2019, and

  the Secretary forwarded it on May 7, 2019. 17 The Certificate from the Secretary is

  conclusive proof establishing service under Texas and Federal law. 18 It is of no

  concern under Texas law that citation and return are not on file with the Secretary. 19

  A certificate such as the one here conclusively establishes that process was served. 20

  Accordingly, Plaintiff respectfully submits it has met the Court’s request for

  evidence of service on the Texas Secretary of State and authority that such service

  is effective on HMD Global Oy in this case.

       II.      HMD Is A Proper Party

             The Court also requested briefing on the question of joinder under 35 U.S.C.

  § 299. 21 That section of the Patent code reads:



  16
          See Campus Invs., Inc. v. Cullever, 144 S.W.3d 464, 466 (Tex. 2004) (holding that “[w]hen
  substituted service on a statutory agent is allowed, the designee is not an agent for serving but for
  receiving process on the defendant's behalf”).
  17
          Dkt. No. 59, Certificate of Texas Secretary of State dated May 23, 2019.
  18
          See Campus Invs., Inc. v. Cullever, 144 S.W.3d 464, 466 (Tex. 2004) (holding that “[w]hen
  substituted service on a statutory agent is allowed, the designee is not an agent for serving but for
  receiving process on the defendant's behalf”); Aten Int’l Co. v. Emine Tech. Co., 261 F.R.D. 112,
  121 (E.D. Tex. 2009) (ruling that service on the Texas Secretary of State was a proper method of
  service for a foreign corporate patent infringement defendant).
  19
          Campus Invs., Inc. v. Cullever, 144 S.W.3d 464, 466 (Tex. 2004).
  20
          Id.
  21
          Scheduling conference transcript at 27.
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 6 of 9 PageID #: 1657




        (a) Joinder of Accused Infringers.—With respect to any civil action
        arising under any Act of Congress relating to patents, other than an
        action or trial in which an act of infringement under section
        271(e)(2) has been pled, parties that are accused infringers may be
        joined in one action as defendants or counterclaim defendants, or have
        their actions consolidated for trial, only if—

               (1) any right to relief is asserted against the parties jointly,
               severally, or in the alternative with respect to or arising out
               of the same transaction, occurrence, or series of
               transactions or occurrences relating to the making, using,
               importing into the United States, offering for sale, or
               selling of the same accused product or process; and

               (2) questions of fact common to all defendants or
               counterclaim defendants will arise in the action. 22


  As explained at the Scheduling Conference, joinder is appropriate under the same

  transaction or occurrence provision of § 299. 23 HMD sells wireless handsets through

  various websites, including in Texas, under the brand Nokia. These handsets are

  sold to work on wireless networks such as those operated by T-Mobile. The T-

  Mobile wireless network uses Nokia parts. This combination of handset, network,

  and equipment make up the components of, for example, a “wireless

  communications system” as claimed in claim 1 of the ‘388 patent. 24 While the AIA

  codified the same series of transactions or occurrences test, the relationship between




  22
        35 U.S.C. § 299
  23
        Id. at 10; see 35 U.S.C. § 299(a)(1).
  24
        See Dkt. No. 1-1 at 157, claim 1.
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 7 of 9 PageID #: 1658




  the parties “does not need to be so entwined that they are working in concert” to

  support joinder. 25

         The Federal Circuit held, in the context of Federal Rule of Civil Procedure

  Rule 20, that the same transaction or occurrence test requires a “logical relationship”

  between the claims. 26 That test is met if “there is substantial evidentiary overlap in

  the facts giving rise to the case of action against each defendant.” 27 Here, there is a

  logical relationship between the parties supporting joinder. 28 Like the case in In re

  EMC, here there are “alleged acts of infringement occur[ing] during the same time

  period” and there are common components between the defendants systems. Not all

  cell phone handsets are capable of providing the location information that the HMD

  handsets are able to provide. That information is delivered via the Nokia equipment

  over the T-mobile network. Thus, there is a common transaction or occurrence

  between the defendant entities when then system is in use. The Court in Smartflash

  L.L.C. v. Apple, Inc. considered this issue in the context of cell phone application

  programs designed for use on Apple products. 29 Even though the three application

  development defendants worked independently, they were properly joined because



  25
         Smartflash L.L.C. v. Apple, Inc., No. 6:13-cv-447, 2014 U.S. Dist. LEXIS 185268 at *9-
  10 (E.D. Tex. Apr. 4, 2014).
  26
         In re EMC Corp., 677 F.3d 1351, 1357-58 (Fed. Cir. 2012).
  27
         Id.
  28
         See Smartflash L.L.C. v. Apple, Inc., No. 6:13-cv-447, 2014 U.S. Dist. LEXIS 185268 at
  *9-10 (E.D. Tex. Apr. 4, 2014).
  29
         Id.
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 8 of 9 PageID #: 1659




  they all used the same “framework” to make their applications. 30 The Court

  considered this to meet the “logical relationship” requirement for joinder under §

  299. 31 Similarly, here there is a logical relationship between the hardware, software,

  and handset providers to support joining them in one lawsuit. Moreover, there will

  be common questions of facts related to each party due to the nature of the infringing

  systems. Accordingly, joinder of HMD with the other defendants is proper in this

  case.

       III.   Conclusion

          Plaintiff satisfied the service requirement of this Court and Federal law.

  Service is now effective under Campus Invs., Inc. v. Cullever. HMD and the other

  defendants continue to infringe under the same set of transactions and occurrences.

  Thus, they are appropriately joined in this suit. Plaintiff asks that this case continue

  to proceed.

                                          Respectfully submitted,

                                          Ramey & Schwaller, LLP

                                          By: /s/ William P. Ramey, III
                                          William P. Ramey, III
                                          Texas Bar No. 24027643
                                          5020 Montrose Blvd., Suite 750
                                          Houston, Texas 77006
                                          (713) 426-3923 (telephone)
                                          (832) 900-4941 (fax)
                                          wramey@rameyfirm.com


  30
          Id. at *11-12.
  31
          Id.
Case 2:18-cv-00412-RWS-RSP Document 60 Filed 05/28/19 Page 9 of 9 PageID #: 1660



                                             John B. Thomas
                                             jthomas@hicks-thomas.com
                                             Texas Bar No. 19856150
                                             Hicks Thomas LLP
                                             700 Louisiana Street, Suite 2000
                                             Houston, Texas 77002
                                             Telephone: (713) 547-9100
                                             Facsimile: (713) 547-9150

                                             Attorneys for Traxcell Technologies, LLC



                                 CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

  that all counsel of record who have appeared in this case are being served today, May 28, 2019,

  with a copy of the foregoing via the Court's CM/ECF system.

                                             /s/ William P. Ramey, III
                                             William P. Ramey, III
